ROSE, District Judge.
On April 21, 1913, the Norwegian steamship Wegadesk was in collision with the American schooner Edward B. Winslow, the latter at the time in tow of the tug Curtis bay. The master of the Wegadesk libeled the schooner and the tug. Their respective owners each filed cross-libels against the steamer. All these proceedings Jiave been consolidated.
The vessels came together from 300 to 600 feet west of the place at which the Curtis Bay channel begins to widen out into the turning basin or pocket lying immediately to the. front and eastward of the Baltimore & Ohio coal pier at Curtis Bay. The.Curtis Bay channel proper is 250 feet wide and 30 feet deep. It leads from the coal pier- or the turning basin to the main ship channel of the port of Baltimore. At about half a mile to the eastward of the seaward end of the pier the channel is gradually widened out to some 700 feet or more, in order to'give room for the large vessels coming to or from the pier to turn or to be turned. This widening is all to the north of the channel line. At the point where, for the purpose of forming the basin, the north bank of the channel turns to the north, there is a red buoy, numbered 4. Precisely opposite it, and approximately 250 feet away, is black buoy No. 9. The latter buoy is on the southern line or bank of the channel, the prolongation of which line forms the southern boundary of the basin.
At the place at which the steamer and the schooner came together, the channel, or the basin, as one may prefer to call it, is approximately 400 feet wide. In proportion to the extent of available water,'both vessels were large. The steamer had just finished taking on board some 6,600 tons of coal and had started on its way to sea. It was 365 feet long and of 52 feet beam. It was drawing 26J£ feet of water. The Edward B. Winslow was a six-masted schooner, which measured some 400 feet over all; the length of its hull being 318 feet. ' It had a beam of 50 feet and a depth of 29y¿. It was at the time light, and was in charge of the tug Curtis Bay, which had started to take it to the berth at the coal pier, vacated a few minutes before by the Wega-desk. This berth was at the inshore end of the pier and on its north side. When lying there the Wegadesk had its bow to the shore. It was consequently necessary for it to turn around or be turned around before it could head for the channel. About half an hour before the collision, the tug Dalzelline had made fast to it to assist in this operation. It proved a rather troublesome one, partly because there was very little greater depth of water than was absolutely necessary for so *921heavily laden a vessel. When the Wegadesk was at last turned around and had been headed in the general direction of the channel, the tug cast off. A few minutes later the collision took place.
Tor a number of days the Winslow had been lying at anchor a little to the south of the channel and in the immediate vicinity of black buoy 9. During the latter part of this time, at least, it had been awaiting its turn at the coal pier, although there, is nothing in the record to suggest that any one on the Wegadesk bad any reason to suppose that the schooner was to take the former’s place. The Curtis Bay is some 90 feet long. It made fast to the Winslow’s starboard quarter. The schooner being light, its hull was high out of water, much higher than any portion of the tug or its superstructure. It followed that the latter was completely hidden from every one to the port of the former.
There are two mutually contradictory stories as to what took place. The most detailed version of that told on behalf of the tug and the schooner is given by the master of the Curtis Bay. He is obviously the dominant personality on that side of the litigation, as he is admittedly the individual who controlled the movements of the Wins-low and the tug. He says that he made fast to the Winslow as early &s 4:10, or about an hour and a half before the collision. The Wins-low was at the time at anchor some 500 feet to the south and east of black buoy 9. After some time the schooner in tow of the tug got under way and crossed the channel between black buoy 9 and red buoy 4, having the former on their port, the latter on their starboard, side. When they got well up on the north bank of the channel, they stopped and lay motionless, or practically so, for tlie 20 minutes preceding the collision. During this time the stern of the Winslow was about 150 feet to the west and north of red buoy No. 4, which was about half a point on its port quarter. The witness sa.ys that during all this time lie was in the eyes of the Winslow. He communicated his directions to the pilot house of his tug, which was about 275 feet away from him, by signaling with his hands or with a whistle which lie carried. T fter the Wegadesk had turned round, and the tug which had assisted it had cast off, the narrator says the steamer’s head did not appear to him to be on the range of the channel buoys so that it could safely pass out. He.accordingly blew it one long whistle. There was no reply. In about two or three minutes he says he. saw the steamer gathering up headway. He then blew several short toots, hut got no answer. The schooner and the tug were lying perfectly still. The steamer came on, heading directly for the fore rigging of the schooner. The tug blew a toot and a long whistle. The steamer was still dumb. The tug blew three short toots. By this time the steamer had for seven or eight minutes been headed directly for the schooner. Then, and for the first time, the steamer answered by blowing three short blasts. At that moment the two ships were within 20 or 25 feet of each other. The steamer then reversed. The tug had done the same aa instant earlier, but such action had up to the time of the collision little or no perceptible effect upon the position of the schooner, as the latter was a heavy vessel — in the language of the witness a pine forest. The steamer’s starboard forecastle head came into contact with the Winslow’s port anchor. At the moment of collision the Winslow was *922Headed abo'ti't' west northwest. The contact of the steamer swung the: schooner’s head to north. Under the influence of the reverse motion-which had been given by the tug, the schooner went astern until about, two-thirds of it was south of the channel and one-third in the , latter. It then anchored with its head pointing north northeast. The steamer, after backing and filling, came on again and almost ran into ■ -the: schooner a second time. It passed very close to the red buoy. He-saw it list to starboard as its port side ran up on the north bank of the channel. - ■ ■
• The branch pilot, who was in charge of the Wegadesk, tells its story.-Hé says that when he'passed in on the tug Dalzelline, somewhere about 4:15, he noticéd the Winslow at anchor slightly to the south of the channel, but so close to' it that the end of its jib boom was about on the line of the black buoy 9. At that time there was no tug alongside of’it. He got under way at 5:15. About 25 minutes were consumed in getting out from the pier and in turning around. When the tug was,cast off the red buoy was about a point and a half on the starboard bow. The steamer in that position would go down the channel under a port wheel with engines full speed ahead, and he so ordered.The steamer promptly rounded to its helm. It swung even with the channel. He ordered the wheelsman to ease the helm. It was put ¿midships. The order was then given, steady as you go, “Put that réd' buóy on your port hand and the black on your starboard.” The order was obeyed, and the vessel was headed directly on the channel course. He looked at his watch at the moment and saw that it was ■ 5:40. The collision happened five minutes later. During this time the schooner seemed to be in the same position in which it was when the' witness had passed it when he came in an hour and a half; or thereabouts, earlier. He had heard no signals from it. Within a couple of minutes he saw that the schooner was moving. He- im-' médiatély put the engines full speed astern, ordered the wheel astar-boafd to offset the probable effect of the propeller when reversed in swinging the head of the steamer to the starboard, and blew three short blasts. These were unanswered. Then the vessels came together.' The schooner had a slight way on, and the steamer none. He 'sáys that just before the collision he saw the master of the Curtis Bay, whom he knows, and another man come forward from the schooner’s port quarter. The collision was then inevitable.
According to the witnesses for the steamer, the schooner’s stem struck its starboard bow about 10 or 12 feet from the stem. The pilot testifies that at the time of the collision the steamer was about 115 feet from the line of the black buoys; that is, from the southern side ■of the channel. The schooner was then partly in the channel moving across' it. Its.' mainmast — that is, the second mast from its bow — was in the channel; the rest of the schooner to the south of it. After, the collision the schooner backed away to the south about a length over all and anchored. The steamer starboarded its helm a half a point to straighten: out again, and then went down the channel, keeping- well within it and- passing the schooner with plenty of room to spare and without touching ground. - <"
*923•.Generally speaking, all the other witnesses for the schooner or the tug, who undertake to locate the former at the time of the collision, put them on the north side of the channel; those for the steamer say they were crossing it, and that the collision happened in mid-channel or. a little to the south of it. . . . , ..
The account given by the pilot of the steamer is simple and natural. If it he true, it is quite easy to understand what everybody did,’.and why they did it. The tug, with the schooner in tow, had just gotten under way. At first the motion was very slight. The “pine forest” moved slowly. Its motive power was absolutely invisible from the deck of the steamer. It was not until the latter had gotten. straight^ ened out on its channel course that those on hoard of it would be in a .favorable position to note small changes of the sqhooner’s .position relative to the channel line. . .
. Other witnesses establish that the tug at some time before the' c.oh, lision blew one blast. Some of them who heard it describe it as. faint. The high hull of the schooner was interposed directly between the tug and the Wegadesk. It may have been that the whistle of the tug could not, under such conditions, have been heard on the steamer at all. It is. equally possible that it sounded so faintly, and as if coming from so. considerable a distance, -that in the absence of anything in view on which it appeared likely to be sounded, it was, though heard, subconsciously supposed to be from some remote craft with which the steamer had no concern, and was consequently unnoticed and forgotten.
The master of the Curtis Bay himself testifies that he thought the Wegadesk was going to anchor for the evening in the turning basin. There was a reason why he should be in something of a hurry to get the Winslow to the coal pier. The day gang at the pier would leave a few minutes before 6. If he brought the schooner alongside thereafter, he would have to wait to have his lines handled until the night gang came on duty at about 6:30. Occupied with getting the schooner under way, compelled to give special attention to it by the fact that lie had to make sure that every order he gave was understood and obeyed by some one nearly 100 yards away, there would be nothing surprising in his losing thought of the steamer for the few minutes.
On the other hand, the story he tells presupposes that those on the, steamer were, as he says, “crazy.” According to him the steamer was for seven or eight minutes steered directly for a motionless schooner, Even if there had been no schooner where he places it, the course h.e gives the steamer would have put, it hard and fast aground in. .another minute or less, had not the engines been reversed — a reversal which, was, however, made for no other purpose than to escape collision with the schooner, and which would consequently not have been made at all, had the schooner been somewhere else.
That an experienced pilot, who appears to be a man of intelligence, and sobriety, could have so grossly erred, is not lightly to be presumed. It is true that the ablest and the most thoroughly trained may have now and then curious and inexplicable mental lapses. Such explanation is not to be accepted when a more natural one lies ready at hand. The able and ingenious advocates for the tug now suggest a *924theory upon which they think the truthfulness of the story of the master of the Curtis Bay may be accepted, without supposing, as he says he did, that the pilot of the Wegadesk had lost his .mind. They say that the schooner, after it reached the north side of the channel or turning basin, was headed very much in the same general direction as that in which it had been lying when at anchor. The pilot had seen it at anchor when he came in. When he was completing his turning around, he accepted the schooner as a fixed point, and in his mind located the channel, not by the buoys, but by what he assumed was the channel’s relation to the position in which he supposed the schoonpr to be, and that he steered across the schooner’s bows, supposing that he was heading for the channel.
Such a theory appears, in view of the long acquaintance of the pilot with those waters, at least as improbable as that he had suddenly gone crazy. Moreover, to believe it, it is necessary to disbelieve the testimony of the master of the Curtis Bay that the schooner had for many minutes been practically stationary, or that for seven or eight minutes the steamer headed directly for the schooner’s fore rigging. But when we begin to discredit some of the always positive statements of the master of the Curtis Bay, the most rational course is to disbelieve all-of them which require us to suppose that other people acted in an absolutely irrational — or, as he himself says, criminal — way.
There is much in his story that is unbelievable, as, for example, when he says that the Wegadesk did not reverse until it was within 20 or 25 feet of the .Winslow. If that had been true, the results of the collision would have been far more serious than fortunately they were. Neither vessel was seriously hurt. No inquiry as to damages has as yet been had; but, as throwing light upon the relative positions of the vessels at and immediately before the collision, the physical injuries suffered by them have been proved. It is probable that the few days lost by each of the large and valuable vessels concerned while making the repairs' were more costly than the repairs themselves, or at all events that they will be claimed so to be.
It is true that there are a number of other witnesses produced to confirm the story of the master of the Curtis Bay. A number of these are not in the employ of the owner of either the tug or the schooner. It is, however, also true that the master of the Curtis Bay has been for three years. continuously engaged in towing vessels to and from the coal pier. He appears to be the sort of man who would easily acquire a dominating influence over not a few people with whom he came habitually into contact. In this case he now says that he blew at least four signals — -first, one blast; second, three blasts; third, one blast; and, fourth, three- blasts again. There are produced a number of persons employed on the coal pier who testify that they remember to have heard all of these. They, for the most part, say that they have talked with no one about the accident from the time it happened until they gave their testimony, a period of about two months. They now all remember without difficulty the precise order of all these signals. One of them, and not by any means the least intelligent, claims that, attracted by the first of these signals, he went out to the end of the coal *925pier to see what was the matter. lie heard them all, saw that a collision was probable, if not inevitable, and then for no particular reason turned around and walked away without having curiosity enough to wait a few seconds to see what would happen.
A number of other apparently disinterested witnesses produced by the steamer say that they heard but two signals from the tug, first one faint blast, and afterwards three. It is significant that the log book of the schooner mentions two, and no others.
The story of the master of the Curtis Bay is in a number of respects in conflict with that of witnesses produced by the schooner and the tug. Some of these differences, although in a sense important, are the kind which are naturally to be expected in accounts given by the different lips of what different minds recall of what different eyes saw. It is significant, however, that wherever there are such differences the version given by the master of the tug is always, or nearly always, that which it is the hardest to believe. He testified in open court. It is unnecessary to say more than that, after seeing and hearing him testify, I cannot accept his account of what occurred as even in substance accurate.
I find that the collision happened while the schooner was crossing the channel; that at the time the vessels came together the bow of the schooner was approximately in mid-channel, a Tittle to the south or a little to the north of it.
The primary cause of the collision was the failure of the master of the Curtis Bay to appreciate how difficult it would.be for any one on the port side of the schooner to detect its first movements, and how easy it would be for the steamer, before those on board did detect them, to acquire a headway which could not be checked in time. There was all the more danger of a collision, because it was not easy for the tug and its tow to maneuver quickly. The tug knew that the steamer was under way. It is true that the master of the tug took it for granted that the steamer would not go out that night; but there was no reason why he should have done so. It was still about an hour before sunset, of a clear April afternoon. According to his own story, he sounded no signal before he started to move the schooner. He did give one blast before the collision. It was not heard on the steamer. Whether, if it had been, the collision could have been avoided, there is no means of knowing. It has pleased the captain of the tug to say that it was not blown until after the schooner had crossed the channel and when the schooner was lying motionless. The precise time at which it was given is therefore hard to fix. At all events, the tug under the special circumstances should not have carried the schooner into the channel until it had made certain, by signals answered, as well as given, that the steamer understood what was proposed.
The tug must therefore be held in fault. The facts are analogous to those of The Flemington (C. C. A.) 204 Fed. 980. There the tug, which was held in fault, backed out from a pier without taking proper precautions to warn vessels navigating the channel of its intention so to do. Tn that case the tug was hidden by the pier. Here it was concealed behind the schooner. The schooner was under the control of the Curtis Bay. It does not appear that it was to‘ blame.
*926. ■ There is. some question whether the Wegadesk should not-.have der tected the movement .of the schooner before it did. There is ,much reason to bélieve that such movement was suspected by its captain before the pilot recognized it. As in the end the vessels merely tquched, a reversal of engines a few seconds earlier than it was made would have prevented the collision altogether. All this is true. Yet there is nothing in the evidence to suggest that the pilot was not carer fully and intelligently attending to his duties, or that he. w,a$ notobr serving the schooner closely. Some one else may have been a little quicker than he to fear that it was moving; that was all. There.is no such default as would impose liability upon the vessel under his control.
A decree in accordance with the conclusions herein reached may be submitted. •